DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 8, 2022.  These drawings have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 9,155,582 B2) in view of Prien et al. (US 2017/0105774 A1).
Claim 1. Felder et al. disclose an intramedullary (IM) nail insertion assembly, comprising: an IM nail (nail 12) extending longitudinally from a proximal end to a distal end, a proximal portion of the IM nail having an internal threading (Figs. 4 and 7 show that the proximal portion of nail 12 has an internal threading); and a connecting screw (screw 150) extending longitudinally from a proximal end to a distal end, a distal portion of the connecting screw having an external threading (threading 158) for engaging the internal threading of the IM nail (see col. 5, ll. 36-41) (Figs. 3-16).  
Claim 12. Felder et al. disclose wherein the connecting screw is cannulated (see Fig. 16) (Figs. 3-16).  
Claim 13. Felder et al. disclose: an insertion handle (handle portion 102) extending from a proximal end to a distal end; and a sleeve (barrel portion 108 includes opening 112, such that opening 112 forms a sleeve) extending longitudinally from a proximal end to a distal end, the proximal end of the sleeve sized and shaped to receive the proximal end of the connecting screw therein, wherein the proximal end of the sleeve is rigidly fixed to the distal end of the insertion handle (Figs. 3-16).  
Claim 14. Felder et al. disclose wherein the sleeve further comprises a lumen (opening 112) sized and shaped to receive a shaft (shaft 156) of the connecting screw (Figs. 3-16).  
Claim 15. Felder et al. disclose: a screwdriver (driving mechanism 50) extending from a proximal end to a distal end, the screwdriver having a tip (rounded distal end – see col. 5, ll. 41-45) at the distal end and a handle at the proximal end, wherein the tip is sized and shaped to engage a recess (recess 154) in the proximal end of the connecting screw (Figs. 3-16).  
Claim 17. Felder et al. disclose: a tab (spring mechanism 160) extending radially from the proximal end of the connecting screw, the tab biased toward a non-deformed state engaging the proximal end of the sleeve (Figs. 3-16).  
Claim 20. Felder et al. disclose a method, comprising: inserting an IM nail insertion assembly into a medullary canal, the IM nail insertion assembly including an IM nail (nail 12), a proximal portion of the IM nail having an internal threading (Figs. 4 and 7 show that the proximal portion of nail 12 has an internal threading), a connecting screw (screw 150), a distal portion of the connecting screw having an external threading (threading 158) for engaging the internal threading of the IM nail (see col. 5, ll. 36-41); inserting a tip (rounded distal end – see col. 5, ll. 41-45) of a screwdriver (driving mechanism 50) into a recessed portion (recess 154) of a head (head 152) of the connecting screw; and rotating the screwdriver in a first direction to engage the external threading of the connecting screw with the internal threading of the IM nail (Figs. 3-16).  It is inherent that driving mechanism 50 would need to be rotated in a first direction in order to insert screw 150 into nail 12.
Felder et al. fail to disclose wherein one of the internal threading of the proximal portion of the IM nail and the external threading of the distal portion of the connecting screw has a feature configured to generate mechanical interference between the internal threading and the external threading by deforming of one of the internal threading and the external threading to resist a disengagement of the proximal portion from the distal portion (claim 1), wherein the feature is a portion of the external threading of the connecting screw having a first pitch different from a remainder of the external threading having a second pitch (claim 2), wherein the first pitch is greater than the second pitch (claim 3), wherein the second pitch is greater than the first pitch (claim 4), wherein the feature is a portion of the internal threading of the IM nail having a first pitch different from a remainder of the internal threading having a second pitch (claim 5), wherein the tip is hexagonal for engaging a correspondingly shaped hexagonal recess in the proximal end of the connecting screw (claim 16), and one of the internal threading of the proximal portion of the IM nail and the external threading of the distal portion of the connecting screw having a feature configured to generate mechanical5Attorney Docket No. 10139/36801 (DSP6145USNP1) interference between the internal threading and the external threading, which resists a disengagement of the proximal portion from the distal portion, the mechanical interference deforming of one of the internal threading and the external threading to tightly join the connecting screw to the IM nail (claim 20).
Prien et al. teach a first component (casing 24) with a deformable external thread (deformable thread 36) and a second component (bore 14) with an internal thread (thread 38), wherein the deformable external thread has a variable pitch along its length such that it has a smaller pitch near one end (end 26) and a larger pitch near the opposite end (end 28) in order to create an axial press-fit with the internal thread (see para. 0057) (Fig. 2).  The axial press-fit helps form a press-fit locking action between the two components (see para. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting screw of Felder et al. such that the external thread has a variable pitch along its length such that it has a smaller pitch near one end and a larger pitch near the opposite end in order to create an axial press-fit with the internal thread of the IM nail, thereby helping form a press-fit locking action between the two components.  In view of such a modification, one of the internal threading of the proximal portion of the IM nail and the external threading of the distal portion of the connecting screw has a feature configured to generate mechanical interference between the internal threading and the external threading by deforming of one of the internal threading and the external threading to resist a disengagement of the proximal portion from the distal portion (claim 1), wherein the feature is a portion of the external threading of the connecting screw having a first pitch different from a remainder of the external threading having a second pitch (claim 2), wherein the first pitch is greater than the second pitch (claim 3), wherein the second pitch is greater than the first pitch (claim 4), and one of the internal threading of the proximal portion of the IM nail and the external threading of the distal portion of the connecting screw having a feature configured to generate mechanical5Attorney Docket No. 10139/36801 (DSP6145USNP1) interference between the internal threading and the external threading, which resists a disengagement of the proximal portion from the distal portion, the mechanical interference deforming of one of the internal threading and the external threading to tightly join the connecting screw to the IM nail (claim 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IM nail of Felder et al. such that the feature is a portion of the internal threading of the IM nail (as opposed to the external threading of the connecting screw) having a first pitch different from a remainder of the internal threading having a second pitch (claim 5), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 166 (CCPA 1931).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screwdriver of Felder et al. such that the tip is hexagonal for engaging a correspondingly shaped hexagonal recess in the proximal end of the connecting screw (claim 16), since Applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing tip to a driving instrument. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 9,155,582 B2) in view of Prien et al. (US 2017/0105774 A1) as applied to claim 1 above, and further in view of Harshman et al. (US 2015/0257800 A1).
Felder et al. and Prien et al. fail to teach wherein the feature is a portion of the external threading of the connecting screw forming a plurality of detents different from one another (claim 6), wherein each of the detents extends radially from a middle portion of the external threading (claim 7), wherein the portion of the external threading forms two detents (claim 8), wherein the feature is a portion of the internal threading of the IM nail forming a plurality of detents different from one another (claim 9), wherein each of the detents extends radially from a middle portion of the internal threading (claim 10), and wherein the portion of the internal threading forms one detent (claim 11).  
Harshman et al. teach that a component (end 1900) has an external threading (engagement feature 1902) can have a plurality of detents (detents 1908 and 1910) different from one another and extending radially from a middle portion of the threading to facilitate insertion and removal of the component (see para. 0112) (Fig. 19A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connecting screw of Felder et al. such that the external thread has a plurality of detents different from one another (claim 6), wherein each of the detents extends radially from a middle portion of the external threading (claim 7), wherein the portion of the external threading forms two detents (claim 8), as suggested by Harshman et al., in order to facilitate insertion and removal of the connecting screw.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the IM nail of Felder et al. such that the feature is a portion of the internal threading of the IM nail (as opposed to the external threading of the connecting screw) forming a plurality of detents different from one another (claim 9), wherein each of the detents extends radially from a middle portion of the internal threading (claim 10), and wherein the portion of the internal threading forms one detent (claim 11), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 166 (CCPA 1931).  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 9,155,582 B2) in view of Prien et al. (US 2017/0105774 A1) as applied to claim 1 above, and further in view of Czartoski et al. (US 2007/0123873 A1).
Felder et al. and Prien et al. fail to teach wherein the IM nail is made of a titanium alloy (claim 18) and wherein the connecting screw is made of a stainless-steel alloy (claim 19).  
Czartoski et al. teach that an IM nail can be made of a titanium alloy (see para. 0140) and a screw can be made of a stainless steel alloy (see para. 0144) as such are materials that are compatible with the human anatomy and sterilizable (see paras. 0140 and 0144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IM nail of Felder et al. such that it is made of a titanium alloy (claim 18) and the connecting screw of Felder et al. such that it is made of a stainless-steel alloy (claim 19), as suggested by Czartoski et al., as such materials are compatible with the human anatomy and sterilizable.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Felder et al. (US 9,155,582 B2) in view of Prien et al. (US 2017/0105774 A1) as applied to claim 20 above, and further in view of Perry (US 5,766,174 A).
Claim 21. Felder et al. teaches: rotating the screwdriver in a second direction opposite of the first direction; and removing the connecting screw (Figs. 3-16).  It is obvious that driving mechanism 50 would need to be rotated in a second direction in order to remove screw 150 from nail 12 as such is necessary in order to remove aiming instrument 100 prior to closing the surgical incision in the patient.
Felder et al. and Prien et al. fail to teach placing an end cap on a proximal end of the IM nail (claim 21).
Perry teaches that an end cap (nail cap 66) is placed on a proximal end of an IM nail (nail 20) in order to protect the internal threading of the IM nail from tissue ingrowth (see col. 3, ll. 56-60) (Figs. 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IM nail of Felder et al. by placing an end cap on a proximal end of the IM nail (claim 21), as suggested by Perry, in order to protect the internal threading of the IM nail from tissue ingrowth.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant argues that Felder et al. fail to teach the new limitations added to the independent claims.  It is noted that Felder et al. is not being relied upon in the rejections above for these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773